Murphy, John, D.J.,
dissenting.
For the reason that I feel the majority’s reliance on Tober v. Hampton, 178 Neb. 858, 136 N.W.2d 194 (1965), is inappropriate, I respectfully dissent.
At the outset it should be noted that the pretrial conference involved in this case was held on July 24, 1981. The pretrial conference order was not filed until July 29, 1981, the day trial began in the district court. Paragraph 3 of the pretrial order stated in part, “Controverted and unresolved issues - the issues remaining to be determined are: ... c. Whether plaintiff is entitled to recover for work performed under quantum meruit.” After the pretrial conference was held, and the day before trial began, the plaintiff filed a motion to amend its amended petition by striking any reference to an agreement as to values contained in the oral agreement of the parties, and by striking the reference that the plaintiff performed all the conditions of the oral agreement of the parties. This motion was overruled. The memorandum opinion of the court held that the amended petition of the plaintiff set out a theory of recovery based on quantum meruit, and allowed recovery on that basis.
Tober, supra, holds that a pretrial conference or*105der governs what issues will be decided at trial, despite the absence of those issues from the pleadings. However, in the instant case, due to the possible confusion surrounding the question of whether or not quantum meruit could properly be adduced at trial, it would seem to be inappropriate to strictly apply Tober. It is certainly logical to assume that the failure by the court to allow the amendment requested by the plaintiff would induce the defendants to believe that the plaintiff would be held to proof under a theory of contract. It should be the purpose of a pretrial conference to make clear the issues, not confuse them. Due to the late date of the pretrial conference, and due to a seemingly inconsistent ruling after the pretrial conference, the defendants were placed at a distinct disadvantage.
Because of the prejudice to the defendants, I believe that Tober should not be applied in this case; that the amended petition, although not clear, sets out a theory of recovery based on contract, not quantum meruit; that the lower court erred in determining that the plaintiff was entitled to recover under a theory of quantum meruit; that the court erred in allowing evidence of the reasonable value of materials, supplies, and work performed by the plaintiff; and that the judgment should be reversed and the cause remanded for a new trial. I would have so held.